*654OPINION

Per Curiam:

Appellants contend we must reverse because the evidence does not support the findings of fact made by the district court. We disagree.
Respondents sought and recovered damages, allegedly caused by appellants’ negligent handling of a damaged houseboat. The district court, in a trial without jury, found that appellants had assumed a duty to beach respondents’ damaged houseboat, had performed that duty in a negligent manner, and such negligence was the proximate cause of respondents’ actual damages. The record contains substantial, though conflicting, evidence to support these findings; thus, they will not be disturbed. J & J Building Contractors, Inc. v. Savage Construction, Inc., 92 Nev. 590, 555 P.2d 488 (1976).
Other issues raised by appellants are without merit and we need not consider them.
Affirmed.